Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 12-19 are subject to examination and rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bansal (US PGPub 2011/0225231).

Regarding claim 1, Bansal teaches a data transmission method applied to a proxy server (Bansal, see paragraph 0016, A load balancer connected to the servers), comprising:
receiving a request packet sent by a client through a first TCP connection established with the client (Bansal, see paragraph 0016, A load balancer connected to the servers receives a message from a client device);
selecting a backend server based on the request packet, and establishing a second TCP connection with the selected backend server (Bansal, see paragraph 0016, the load balancer selects a server to process the message. The message is transmitted to the server, which processes the message and responds with a reply message); and
enabling identification information of the first TCP connection to be included in the request packet (Bansal, see paragraph 0035, The source is a client device of the cloud computing platform that generates the message and addresses the message to the load balancer), and sending the request packet to the backend server through the second TCP connection to allow the backend server to directly feed back a generated response packet to the client based on the identification information of the first TCP connection (Bansal, see paragraph 0016, The reply message from the server bypasses the load balancer and is routed to the client device, the source of the message received by the load balancer, without traversing the load balancer on the reply path), wherein the identification information of the first TCP connection includes a client address (Bansal, see paragraph 0016, the reply 

Regarding claim 7, Bansal teaches a data transmission method applied to a backend server (Bansal, see paragraph 0025, exemplary servers 251 in the exemplary cloud computing platform 200), comprising:
receiving a request packet sent by a proxy server through a second TCP connection established with the proxy server (Bansal, see paragraph 0016, the load balancer selects a server to process the message. The message is transmitted to the server, which processes the message and responds with a reply message); and
directly feeding back a generated response packet to a client based on identification information of a first TCP connection included in the request packet (Bansal, see paragraph 0016, The reply message from the server bypasses the load balancer and is routed to the client device, the source of the message received by the load balancer, without traversing the load balancer on the reply path), wherein the first TCP connection is a TCP connection established between the client and the proxy server (Bansal, see paragraph 0035, The source is a client device of the cloud computing platform that generates the message and addresses the message to the load balancer), and the identification information of the first TCP connection includes a client address (Bansal, see paragraph 0016, the reply message is transmitted from a loopback interface of the server and is configured with a source internet protocol 

Regarding claim 12, Bansal teaches a data transmission system (Bansal, see abstract, Cloud computing platforms having computer-readable media that perform methods for direct addressability and direct server return are provided), comprising: a proxy server and a plurality of backend servers (Bansal, see paragraph 0016, A load balancer connected to the servers); wherein
the proxy server includes:
a receiving module that is configured to receive a request packet sent by a client through a first TCP connection established with the client (Bansal, see paragraph 0016, A load balancer connected to the servers receives a message from a client device),
a selection module that is configured to select a backend server based on the request packet, and establish a second TCP connection with the selected backend server (Bansal, see paragraph 0016, the load balancer selects a server to process the message. The message is transmitted to the server, which processes the message and responds with a reply message), and
a frontend module that is configured to allow identification information of the first TCP connection to be included the request packet, and send the request packet to the backend server through the second TCP connection (Bansal, see ; and
a backend server includes:
a backend module that is configured to directly feed back a generated response packet to the client based on the identification information of the first TCP connection (Bansal, see paragraph 0016, The reply message from the server bypasses the load balancer and is routed to the client device, the source of the message received by the load balancer, without traversing the load balancer on the reply path), wherein the identification information of the first TCP connection includes a client address (Bansal, see paragraph 0016, the reply message is transmitted from a loopback interface of the server and is configured with a source internet protocol address that is set to the internet protocol address of the load balancer instead of the internet protocol address of the server. Accordingly, the cloud computing platform provides both direct addressability and direct server return).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8 and 13-19 rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US PGPub 2011/0225231) in view of Zheng (WO 2017/050117A1, machine translation by Google Patents).

Regarding claim 2, Bansal teaches the above yet fails to teach wherein enabling the identification information of the first TCP connection to be included in the request packet and sending the request packet to the backend server through the second TCP connection further includes: writing, at a kernel layer, the identification information of the first TCP connection into a TCP option of the request packet, and sending, by the kernel layer, the request packet including the written identification information of the first TCP connection to the backend server through the second TCP connection.
Then Zheng teaches wherein enabling the identification information of the first TCP connection to be included in the request packet and sending the request packet to the backend server through the second TCP connection further includes:
writing, at a kernel layer, the identification information of the first TCP connection into a TCP option of the request packet, and sending, by the kernel layer, the request packet including the written identification information of the first TCP connection to the backend server through the second TCP connection (Zheng, see page 9, After receiving the CTRL packet, the back-end server further parses the key information of the IP address and port of the client 10 that is resolved to the back-end server kernel, and the back-end server kernel forms a formal connection with the client 10 according to the information).


Regarding claim 3, Bansal in view of Zheng teaches wherein, after sending, by the kernel layer, the request packet including the identification information of the first TCP connection to the backend server through the second TCP connection, the method further includes:
notifying, by the kernel layer, an application layer to disconnect the first TCP connection and the second TCP connection (Zheng, see page 9, when the receiving and sending in the TCP handshake connection fails, such a TCP handshake connection may be performed multiple times. For example, the client 10 responds to the received SYN ACK packet three times, and returns the ACK packet to the LVS in the third time. After the attack defense module of the server, the anti-attack module of the LVS server sends the received ACK packet to the load balancing module of the LVS server to establish a connection).

Regarding claim 4, Bansal teaches the above yet fails to teach wherein, after establishing the second TCP connection with the selected backend server, the method further includes:

Then Zheng teaches wherein, after establishing the second TCP connection with the selected backend server, the method further includes:
generating mapping logic of the first TCP connection and the second TCP connection, wherein the mapping logic includes at least a first difference and a second difference, the first difference is a difference between a sequence number of a syn packet from the proxy server to the backend server and a sequence number of a syn packet from the client to the proxy server, and the second difference is a difference between a sequence number of a syn-ack packet from the backend server to the proxy server and a sequence number of a syn-ack packet from the proxy server to the client (Zheng, see page 8, the anti-aggressive module of the LVS server has a data SYN cookie stored on the local user terminal, and the anti-aggressive module is mainly responsible for responding to the SYN packet sent by the client 10, and replying the SYN ACK packet to the client 10 Instead of sending the SYN ACK packet directly to the backend server 30. After the client 10 responds to the SYN ACK, the anti-aggressive module of the LVS server receives the ACK packet replied by the client 10).


Regarding claim 6, Bansal teaches the above yet fails to teach further comprising: when there is no packet received from the client within a preset time period, disconnecting the first TCP connection at a kernel layer, and deleting the identification information of the first TCP connection.
Then Zheng teaches further comprising:
when there is no packet received from the client within a preset time period, disconnecting the first TCP connection at a kernel layer, and deleting the identification information of the first TCP connection (Zheng, see page 9, when the receiving and sending in the TCP handshake connection fails, such a TCP handshake connection may be performed multiple times. For example, the client 10 responds to the received SYN ACK packet three times, and returns the ACK packet to the LVS in the third time. After the attack defense module of the server, the anti-attack module of the LVS server sends the received ACK packet to the load balancing module of the LVS server to establish a connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal with network load balance processing system, method and apparatus of Zheng, because doing so would make 

Regarding claim 8, Bansal teaches the above yet fails to teach wherein, after the second TCP connection is established with the proxy server, the method further includes:
receiving mapping logic of the first TCP connection and the second TCP connection sent by the proxy server; and
wherein directly feeding back the generated response packet to the client further includes:
modifying the response packet based on the mapping logic of the first TCP connection and the second TCP connection, and changing a destination IP of the response packet to the client address; and
forwarding, at the kernel layer, the modified response packet to the client.
Then Zheng teaches wherein, after the second TCP connection is established with the proxy server, the method further includes:
receiving mapping logic of the first TCP connection and the second TCP connection sent by the proxy server (Zheng, see page 17, After the client establishes a connection with the virtual server, in order to make the established connection available at any time and convenient to call, the virtual server allocates memory for the connection, and the memory is used to store the connection record of the connection to ensure the security of the connection record. Further, the virtual server can retrieve the 
wherein directly feeding back the generated response packet to the client further includes:
modifying the response packet based on the mapping logic of the first TCP connection and the second TCP connection, and changing a destination IP of the response packet to the client address; and forwarding, at the kernel layer, the modified response packet to the client (Zheng, see page 11, After the client sends a TCP connection request, and the connection between the client and the backend server is established, the client sends a data request packet to the virtual server, and the virtual server further forwards the data request packet from the client to the backend server, wherein the backend server uses Respond to the data request packet based on the connection service and send the response message to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal with network load balance processing system, method and apparatus of Zheng, because doing so would make Bansal more efficient in achieving the effect of low consumption of the network load balance processing memory (Zheng, abstract).

Regarding claim 13, Bansal teaches the above yet fails to teach wherein:
the frontend module is further configured to write, at a kernel layer, the identification information of the first TCP connection to a TCP option of the request packet, and send, by the kernel layer, the request packet including the written 
Then Zheng teaches wherein:
the frontend module is further configured to write, at a kernel layer, the identification information of the first TCP connection to a TCP option of the request packet, and send, by the kernel layer, the request packet including the written identification information of the first TCP connection to the backend server through the second TCP connection (Zheng, see page 11, After the client sends a TCP connection request, and the connection between the client and the backend server is established, the client sends a data request packet to the virtual server, and the virtual server further forwards the data request packet from the client to the backend server, wherein the backend server uses Respond to the data request packet based on the connection service and send the response message to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bansal with network load balance processing system, method and apparatus of Zheng, because doing so would make Bansal more efficient in achieving the effect of low consumption of the network load balance processing memory (Zheng, abstract).

Regarding claim 14, Bansal teaches the above yet fails to teaches wherein the backend module is further configured to:
receive mapping logic of the first TCP connection and the second TCP connection sent by the proxy server ;

forward, at a kernel layer, the modified response packet to the client.
Then Zheng teaches wherein the backend module is further configured to:
receive mapping logic of the first TCP connection and the second TCP connection sent by the proxy server (Zheng, see page 17, After the client establishes a connection with the virtual server, in order to make the established connection available at any time and convenient to call, the virtual server allocates memory for the connection, and the memory is used to store the connection record of the connection to ensure the security of the connection record. Further, the virtual server can retrieve the connection record from the memory after the connection and send the connection record to the backend server);
modify the response packet according to the mapping logic of the first TCP connection and the second TCP connection and modify a destination IP of the response packet to the client address; and forward, at a kernel layer, the modified response packet to the client (Zheng, see page 11, After the client sends a TCP connection request, and the connection between the client and the backend server is established, the client sends a data request packet to the virtual server, and the virtual server further forwards the data request packet from the client to the backend server, wherein the backend server uses Respond to the data request packet based on the connection service and send the response message to the client).


Regarding claim 15, Bansal in view of Zheng teaches wherein:
the frontend module is further configured to disconnect, at the kernel layer, the first TCP connection and delete the identification information of the first TCP connection (Zheng, see page 17, After the client establishes a connection with the virtual server, in order to make the established connection available at any time and convenient to call, the virtual server allocates memory for the connection, and the memory is used to store the connection record of the connection to ensure the security of the connection record. Further, the virtual server can retrieve the connection record from the memory after the connection and send the connection record to the backend server); and
the backend module is further configured to disconnect, at the kernel layer, the second TCP connection and delete identification information of the second TCP connection (Zheng, see page 11, After the client sends a TCP connection request, and the connection between the client and the backend server is established, the client sends a data request packet to the virtual server, and the virtual server further forwards the data request packet from the client to the backend server, wherein the backend server uses Respond to the data request packet based on the connection service and send the response message to the client).

Regarding claim 16, Bansal in view of Zheng teaches further comprising:
transmitting, by the proxy server, the mapping logic to the backend server (Zheng, see page 17, After the client establishes a connection with the virtual server, in order to make the established connection available at any time and convenient to call, the virtual server allocates memory for the connection, and the memory is used to store the connection record of the connection to ensure the security of the connection record. Further, the virtual server can retrieve the connection record from the memory after the connection and send the connection record to the backend server).

Regarding claim 17, Bansal teaches the above yet fails to teach wherein the proxy server receives the request packet through a kernel layer of the proxy server, modifies the request packet, and sends the modified request packet to a kernel layer of the backend server.
Then Zheng teaches wherein the proxy server receives the request packet through a kernel layer of the proxy server, modifies the request packet, and sends the modified request packet to a kernel layer of the backend server (Zheng, see page 11, After the client sends a TCP connection request, and the connection between the client and the backend server is established, the client sends a data request packet to the virtual server, and the virtual server further forwards the data request packet from the client to the backend server, wherein the backend server uses Respond to the data request packet based on the connection service and send the response message to the client).


Regarding claim 18, Bansal in view of Zheng teaches further comprising:
if the backend server does not receive the request packet sent by the proxy server through the second TCP connection in a predefined period, deleting, by the backend server, the identification information of the first TCP connection, and deleting the mapping logic of the first TCP connection and the second TCP connection (Zheng, see page 9, when the receiving and sending in the TCP handshake connection fails, such a TCP handshake connection may be performed multiple times. For example, the client 10 responds to the received SYN ACK packet three times, and returns the ACK packet to the LVS in the third time. After the attack defense module of the server, the anti-attack module of the LVS server sends the received ACK packet to the load balancing module of the LVS server to establish a connection).

Regarding claim 19, Bansal in view of Zheng teaches further comprising:
changing a source IP and a source port of the response packet to an IP and a port of the proxy server (Zheng, see page 5, Further, the backend server opens the connection service for the connection according to the control command, the backend server parses out the address information of the client and the port information of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457